Citation Nr: 1813099	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  06-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to a disability rating in excess 20 percent for a lumbar spine disability prior to October 1, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran served in the Michigan Army National Guard from June 1980 to August 1995, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to a rating in excess of 20 percent for a lumbar spine disability.

The Board notes by way of procedural background that the Veteran previously appealed a December 2005 rating decision that continued a 20 percent rating for the lumbar spine disability (then rated as a thoracic and lumbar strain).  An August 2010 Board decision, in pertinent part, denied a rating in excess of 20 percent, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board decision.  In December 2012, the Board, in pertinent part, again denied a rating in excess of 20 percent for the lumbar spine disability.  In an August 2013 Order, the Court remanded the December 2012 Board decision, only to the extent that entitlement to a total disability rating based on individual unemployability (TDIU) had not been adjudicated, consistent with the terms of a Joint Motion for Partial Remand (JMR).  As such, the lumbar spine disability increased rating claim presently before the Board only relates to the period of time since the December 2012 Board decision.

In December 2016, the Board, as relevant here, denied entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to October 1, 2014.  The Veteran appealed this denied claim.

In September 2017, Court granted a JMR by counsel for the Veteran and VA, vacated the Board's December 2016 decision as to the issue of entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to October 1, 2014, and remanded this matter to the Board for development consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board is cognizant that the Board, in its December 2016 decision, also remanded for further development the issues of entitlement to service connection for cervical spine arthritis and a bilateral shoulder condition; increased ratings for the period of appeal from October 1, 2014, for the lumbar spine disability and radiculopathy of the bilateral lower extremities; an increased rating for the period of appeal from October 4, 2014, for hearing loss; and an effective date earlier than October 1, 2014, for the grant of a total rating based on individual unemployability (TDIU). Although it appears that the RO has completed a large portion of the requested development, the RO has not yet readjudicated the issues, nor has it re-certified those claims back to the Board.  As such, those issues are not ready for further appellate consideration and will be the subject of a subsequent Board decision.


REMAND

As noted above, the Court granted the September 2017 JMR, finding that the Board erred insofar as it relied upon an August 2013 VA examination report that did not comply with the requirements set forth by the Court in Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Specifically, the parties agreed in the JMR that remand was warranted for the Board to provide the Veteran with a new medical examination adequately addressing the functional impact of flare-ups on his lumbar spine disability in accordance with the requirements of Mitchell.  Pursuant to the JMR, the Board finds that a remand is necessary to obtain an adequate VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records since January 2017.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner must respond to the following:

(a)  Full range of thoracolumbar spine motion testing must be performed, to include addressing any range of motion loss specifically due to pain or during a flare-up.

(b) With regard to flare-ups, consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  

If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

(c) To the extent possible, the examiner should comment on whether the current severity of the Veteran's lumbar spine disorder is better, worse, or similar to the severity of the disorder prior to October 1, 2014.  

A complete rationale should be provided.

3.  Then, readjudicate the increased rating claim for the lumbar spine disability prior to October 1, 2014.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




